Citation Nr: 1221181	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION


The Veteran served on active duty from January 1957 to December 1960 in the Navy and from June 1962 to June 1965 in the Air Force.  

This case is before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran testified at a videoconference hearing before the undersigned in August 2011.  He also testified before an RO hearing officer in November 2009.  Transcripts of the hearings are of record.  At the Board hearing, the Veteran submitted additional evidence that was not reviewed by the RO or the Appeals Management Center (AMC), in Washington, DC.  However, he waived RO/AMC consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c).  Similarly, he waived RO/AMC consideration of a written statement from his wife received in September 2011.  Hence, the additional evidence is being considered. 


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's degenerative disc disease of the lumbar spine is related to his active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, degenerative disc disease of the lumbar spine was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim decided herein.  In addition, the evidence currently of record is sufficient to resolve this claim in his favor.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307, 3.309. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III. Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service treatment records (STRs) from the Veteran's first period of active duty do not reflect back complaints or treatment.  

During the Veteran's second period of active duty, he reported in February 1963 and September 1964 that he had back pain.  In February 1963, this was assessed as back sprain.  He was treated with heat and medication.  In September 1964, he reported low back pain of three months duration.  The assessment was low back strain and he was again prescribed heat and medication.  There is no other indication of back pain or treatment.  There is no record of a separation physical examination.  

Following active duty service, the record reflects treatment for a series of low back injuries associated with the Veteran's job beginning in June 1979 and dating through June 1997.  

VA treatment records include a primary care note dated in August 2008 showing that the Veteran requested evaluation of back pain.  He reported that the pain originated in February 1963 and September 1964 when he was injured in service.  He reported that he was loading large boxes of toilet paper onto a truck when the forklift hit the truck, causing him to fall out of the truck and down 7 feet onto a railing, striking his low back against the railing.  He was paralyzed from the waist down for about 30 minutes and has had chronic problems since that time.  The problems have gradually been getting worse.  He was being treated by an orthopedist who prescribed muscle relaxers but this person retired 10 years earlier and he has not really had treatment since.  He was taking 2 Aleve and Tylenol daily.  He did not believe he ever had an X-ray.  The impression after examination was low back pain with deformity, allegedly caused by fall in service.  X-ray showed degenerative arthritis and degenerative disc disease as well as a collapsed vertebrae that the examining physician stated, "likely occurred at the time of your fall."  

The Veteran was afforded a VA examination in May 2009.  The examiner reviewed the claims folder, examined the Veteran and opined that the Veteran's degenerative disc disease of the LS spine from L1 to S1 were more likely due to the documented injuries to the lumbar spine that occurred from 1979 onward rather than due to the two documented complaints in service.  The examiner reasoned that the Veteran was discharged from service without a permanent back condition or a recorded back deformity.  

In August 2011 Board hearing testimony, the Veteran essentially maintains that he has had low back pain and discomfort on an ongoing basis since the aforementioned injuries documented on active duty.  He was not offered a separation physical examination but his low back did hurt at the time he was separated.  He essentially stated that he was young and he did not know he should have made sure he received a separation physical examination to document his pain and symptoms.  He further maintains that the symptoms associated with the low back injuries in service have gradually worsened over the years since eservice.  In a written statement dated in August 2011, the Veteran's wife stated that the Veteran injured his back in service as stated.  She noted that he was treated from 1970 when he got out to 1975 by a chiropractor.  She recalled that he used heating pad and aspirin at the direction of this chiropractor.  Thereafter, he saw the chiropractor routinely through 1985 for his low back problem.  They have not been able to obtain these records.  His pain has remained since he left service and has in fact worsened; and he was recently prescribed hydrocodone by VA for his low back disability.  

The medical evidence of record thus shows that the Veteran was treated for low back sprain and pain on two occasions during his second period of active duty, and complained of low back pain thereafter.  He urges that he received chiropractic care immediately after service and his wife confirms that he had this care.  The medical evidence also shows that he has been treated for low back disability starting in 1979 through the present.

The Veteran and his wife are competent to testify as to observable symptoms such as back pain.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran and his wife, including their contentions that there was chiropractic treatment during the years immediately after his second discharge from active duty service, the Board finds the Veteran's assertions of chronic back pain dating back to the second period of service to be credible.  The Veteran's statement and the statement of his wife establish continuity of symptomatology such as to enable a grant of service connection for the disability at issue. 

As noted, there are two conflicting medical opinions of record.  One VA examiner concluded that it was unlikely that his current back disability is related to service, and more likely that it is the result of several injuries that occurred following service.  The other VA examiner concluded that the nature of his current back disability was consistent with the type of injury he described having occurred in service.  In light of these conflicting opinions, and the assertions of the Veteran and his wife regarding a continuity of symptomatology, the Board concludes that the evidence is in equipoise as to whether his claimed disability was incurred in service.  Therefore, resolving doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative disc disease of the spine are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


